Citation Nr: 1634721	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-46 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the grant of separate compensable evaluations for disabilities of the right and left shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971.

This matter arises from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In this decision the RO granted service connection for disabilities of the right and left shoulders and assigned 20 percent ratings for each shoulder effective February 17, 2005.  The Veteran disagreed with the effective date assigned and appealed the matter to the Board.  In December 2009, the Board denied an earlier effective date for the grant of service connection for disorders of the right and left shoulders.  

The Veteran appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court subsequently granted a July 2010 Joint Motion for Partial Remand and the case was returned to the Board.  In February 2011, the Board granted an effective date of June 11, 1996, for the grant of separate compensable ratings for disorders of the right and left shoulders.  The Veteran appealed this decision to the Court and in a November 2013 Memorandum Decision, the Court set aside the February 2011 Board decision and remanded the matter to the Board for readjudication.  In December 2014, the Board readjudicated the matter and granted an effective date of February 1, 1989, for separate compensable ratings for the right and left shoulder disorders.  The Veteran appealed this decision to the Court.  In March 2016, the Veteran's counsel filed notice indicating that the Veteran had died in January 2016.  By Court order in May 2016, the Court ordered that the December 2014 Board decision be vacated and that the appeal be dismissed for lack of jurisdiction.  The case was returned to the Board for its dismissal.


FINDING OF FACT

The record reflects that the Veteran died in January 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


